Levy International Law, LLC January 13, 2011 Shrink Nanotechnologies, Inc. 2038 Corte del Nogal, Suite 110 Carlsbad, California 92011 Re: Registration Statement on Form S-8 Filed by Shrink Nanotechnologies, Inc. Ladies and Gentlemen: We have acted as counsel for Shrink Nanotechnologies, Inc., a Delaware corporation (the “Company”), in connection with (i)the issuance by the Company of up to 25,000,000 shares (the “Plan Shares”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”), pursuant to the Shrink Nanotechnologies, Inc. 2010 Stock Incentive Plan (the “Plan”), and (ii)the resale by certain selling stockholders of 750,000 restricted shares (the “Restricted Shares”) of the Company’s Common Stock granted pursuant to the Plan. In connection with the opinions expressed herein, we have examined such documents, records and matters of law as we have deemed relevant or necessary for purposes of this opinion. Based on the foregoing, and subject to the further limitations, qualifications and assumptions set forth herein, we are of the opinion that: 1. The Plan Shares issuable pursuant to the Plan and the authorized forms of stock option, restricted stock or other applicable award agreements thereunder have been authorized by all necessary corporate action of the Company and will be, when issued and delivered in accordance with such Plan and the applicable award agreements, validly issued, fully paid and nonassessable, provided that the consideration for such Plan Shares is at least equal to the stated par value thereof. 2. The Restricted Shares have been authorized by all necessary corporate action of the Company and are validly issued, fully paid and nonassessable. The undersigned firm is not admitted to practice in the State of Delaware and, the opinions expressed herein are limited to the General Corporation Law of the State of Delaware, including the applicable provisions of the Delaware Constitution and the reported readily available judicial decisions interpreting such law, in each case as currently in effect, and we express no opinion as to the effect of the laws of any other jurisdiction.In addition, we have presumed, among other things, that the resolutions authorizing the Company to issue and deliver the Plan Shares pursuant to the Plan and the applicable award agreements will be in full force and effect at all times at which such Plan Shares are issued and delivered by the Company, and that the Company will take no action inconsistent with such resolutions.We have also presumed that no Options or Plan shares issued in the future under the plan will be issued for purposes that contradict with the general instructions of Form S-8. In rendering the opinion set forth in paragraph 1 above, we have assumed that each award under the Plan will be approved by the Board of Directors of the Company or an authorized committee of the Board of Directors. Shrink Nanotechnologies, Inc. January 10, 2011 Page 2 of 2 We hereby consent to the filing of this opinion as Exhibit5.1 to the Registration Statement on Form S-8 filed by the Company to effect registration of the Shares under the Securities Act of 1933 (the “Act”).In giving such consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section7 of the Act or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/Levy International Law, LLC
